IN THE COMMONWEALTH COURT OF PENNSYLVANIA


POM of Pennsylvania, LLC,                  :
                Petitioner                 :
                                           :   No. 418 M.D. 2018
             v.                            :
                                           :   Argued: May 8, 2019
Commonwealth of Pennsylvania,              :
Department of Revenue, and City            :
of Philadelphia,                           :
                 Respondents               :


BEFORE:      HONORABLE MARY HANNAH LEAVITT, President Judge
             HONORABLE RENÉE COHN JUBELIRER, Judge
             HONORABLE ROBERT SIMPSON, Judge1
             HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE ANNE E. COVEY, Judge
             HONORABLE MICHAEL H. WOJCIK, Judge
             HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION BY
JUDGE McCULLOUGH                                       FILED: November 20, 2019


             Before this Court is the Commonwealth of Pennsylvania, Department of
Revenue’s (Department) application for summary relief in the nature of a motion for
partial judgment on the pleadings with respect to the Department’s counterclaim to the
petition for review in the nature of a complaint seeking a declaratory judgment and
injunctive relief, filed in this Court’s original jurisdiction by POM of Pennsylvania,
LLC (POM). For the reasons set forth, we deny the Department’s application for
summary relief.


      1
        This matter was assigned to this panel before September 1, 2019, when Judge Simpson
assumed the status of senior judge.
                                 I. Procedural History
             On June 8, 2018, POM filed a petition for review in this Court’s original
jurisdiction seeking a declaratory judgment and injunctive relief, naming as
respondents the Department and the City of Philadelphia (City). According to POM’s
petition for review, POM “distributes software for a skill-based video game machine,
called the Pennsylvania SkillTM Amusement Device 402.49 PEN” (POM Game)
throughout Pennsylvania. (Petition ¶1.) The POM Game is primarily located in
taverns, restaurants, and social clubs that serve alcohol under license from the
Pennsylvania Liquor Control Board. (Petition ¶12.) The POM Game is a coin-operated
video machine that offers several games including a tic-tac-toe style puzzle, a
potentially unlockable bonus session, and a “Follow MeTM colored dot-matching
second phase of game play.” (Petition ¶¶13-14.) If a player is ultimately successful
playing the POM Game he or she is awarded with a combined total of 105% of the
original amount spent to play. (Petition ¶28.) POM asserts that the POM Game is not
an illegal gambling device under Pennsylvania criminal law, but rather, that it is a legal
game of skill. (Petition ¶29.)
             POM avers that from March 2017 until June 2018, the City conducted 11
separate seizures of the POM Game and arrested employees and seized funds at each
location. (Petition ¶30.) POM alleges that the City’s illegal seizures of the POM
Games have interfered with the Department’s mission to fairly, efficiently, and
accurately administer the tax laws and other revenue programs of the Commonwealth.
(Petition ¶36.)   POM contends that the POM Game generates revenue for the
Commonwealth in various ways. (Petition ¶37.)




                                            2
                POM maintains that the POM Game is not an illegal game of chance under
the relevant statute of the Pennsylvania Crimes Code2 governing illegal gambling
devices. (Petition ¶¶38-39.) POM also alleges that in In re Pace-O-Matic, Inc.
Equipment, Terminal I.D. No. 142613 (C.P. Beaver, No. M.D. 965-2013, filed
December 23, 2014), the Court of Common Pleas of Beaver County determined that a
similar POM game was a game in which skill predominated and, thus, not a gambling
device per se under Pennsylvania law.3, 4 (Petition ¶48.) Consequently, POM requests
that this Court enter a declaratory judgment in its favor and (1) declare that the POM
Game is a legal device under Pennsylvania law; (2) declare that the City lacks the
power and authority to seize or threaten to seize POM Games or initiate administrative
or criminal proceedings regarding POM Games; (3) permanently enjoin the City from
seizing or threatening to seize POM Games and/or initiating administrative or criminal
proceedings regarding POM Games; and (4) grant any other relief deemed appropriate.
(Petition ¶67.) POM also requests that we enter a preliminary injunction enjoining the


       2
           18 Pa.C.S. §§101-7707.

       3
          In Pace-O-Matic, agents of the Pennsylvania Bureau of Liquor Control Enforcement seized
coin-operated video devices from a social club. Id., slip op. at 1-2. Like the POM Game at issue, the
devices contained tic-tac-toe style puzzles that were played for money and offered rewards and dot-
matching bonus games. Id., slip op. at 2-4. The court of common pleas concluded that a machine is
a gambling device per se where three elements are present: (1) consideration; (2) a result determined
by chance, instead of skill; and (3) a reward. Id., slip op. at 5. Because the court of common pleas
determined that the outcome of both the tic-tac-toe and bonus games was determined predominantly
by skill, rather than chance, it held that the Commonwealth failed to prove that the seized devices
were gambling devices per se. Id., slip op. at 10-12.

       4
          Additionally, POM alleges that after the Beaver County decision, the District Attorney for
Centre County issued a letter stating that, in light of the decision, her office would not confiscate
POM machines. Similarly, POM avers that the District Attorney for Lancaster County issued a letter
stating that for the reasons set forth in the Beaver County decision, the POM machine was not
considered a game of chance under Pennsylvania gaming laws. (Petition ¶49.)




                                                 3
City from (1) seizing or threatening to seize POM Games; (2) initiating administrative
or criminal proceedings regarding the POM Game; and (3) arresting or prosecuting
persons in connection with operation of the POM Game. Id.
                   The Department filed an answer, new matter, and counterclaim in
response to POM’s petition for review.5 In its counterclaim, the Department alleges
that the POM Game is considered a slot machine under section 1103 of the
Pennsylvania Race Horse Development and Gaming Act (Gaming Act), 4 Pa.C.S.
§1103. (Counterclaim ¶18.) The Department also avers that the POM Game has not
been inspected or certified by the Pennsylvania Gaming Control Board (Gaming
Control Board) and that POM has been acting in violation of the Gaming Act.6
(Counterclaim ¶¶20-21.) The Department also maintains that POM is a manufacturer
of slot machines under section 1103 of the Gaming Act, 4 Pa.C.S. §1103, and that it
has violated the Gaming Act by manufacturing slot machines without a manufacturer’s
license. (Counterclaim ¶¶25-27, 29-30.) Similarly, the Department contends that
POM is a supplier of slot machines under the Gaming Act and that POM has violated
the Gaming Act by distributing slot machines without a supplier license.
(Counterclaim ¶¶37-40, 42.)
                   The Department seeks a declaration that (1) the Gaming Act regulates the
manufacture, possession, and operation of slot machines; (2) the Gaming Act and its
regulations prohibit any person from possessing a slot machine unless lawfully
manufactured by a licensed manufacturer; (3) the Gaming Act prohibits the possession
and operation of any slot machines unless on the premises of a licensed casino facility;
(4) the POM Game is an illegal gambling device under the Gaming Act; (5) the POM


          5
              The City also filed a separate answer and new matter in response to POM’s petition for
review.

          6
              4 Pa.C.S. §§1101-1904.


                                                   4
Game is a slot machine under the Gaming Act and subject to a daily tax of 34% of its
revenue; and (6) POM is a manufacturer and/or supplier of slot machines and is
required to obtain a license from the Gaming Control Board. (Counterclaim ¶51.) The
Department also requests that POM be ordered to remove its machines from all
Pennsylvania establishments and cease further sale and distribution of its machines
within Pennsylvania unless and until POM obtains the proper licenses from the Gaming
Control Board. (Counterclaim ¶52.) While the Department repeatedly argues that the
POM Games are subject to the Gaming Act and the authority of the Gaming Control
Board, the Gaming Control Board has not sought to intervene in this matter.
               POM filed a reply to the Department’s new matter and counterclaim.
Thereafter, the Department filed an application for summary relief in the nature of a
motion for partial judgment on the pleadings with respect to its counterclaim.
               The Department raises the following issues in its application for summary
relief in the nature of a motion for judgment on the pleadings:7 (1) The POM Game is
a slot machine under the Gaming Act; (2) POM is a manufacturer and/or a supplier of



       7
           Rule 1532(b) of the Pennsylvania Rules of Appellate Procedure, which is titled “Summary
relief,” provides that “[a]t any time after the filing of a petition for review in an appellate or original
jurisdiction matter the court may on application enter judgment if the right of the applicant thereto is
clear.” Pa.R.A.P. 1532(b). “A motion for judgment on the pleadings is in the nature of a demurrer”;
thus, “all of the opposing party’s allegations are viewed as true and only those facts which have been
specifically admitted by him may be considered against him.” Trib Total Media, Inc. v. Highlands
School District, 3 A.3d 695, 698 n.2 (Pa. Cmwlth. 2010).
         In reviewing a motion for judgment on the pleadings we “may only consider the pleadings
themselves and any documents properly attached thereto.” Id. The motion should only be granted
“when the pleadings show there is no genuine issue of material fact and the moving party is entitled
to judgment as a matter of law.” Id. Further, “the party moving for judgment on the pleadings must
admit the truth of all the allegations of his adversary and the untruth of any of his own allegations that
have been denied by the opposing party.” Pfister v. City of Philadelphia, 963 A.2d 593, 597 (Pa.
Cmwlth. 2009). Where “material issues of fact are in dispute, judgment on the pleadings cannot be
entered.” Id.




                                                    5
slot machines under the Gaming Act; and (3) POM is acting in violation of the Gaming
Act.


                              II. The Department’s Argument
               In support of its application, the Department argues that the Gaming Act
sets forth a comprehensive regulatory structure that controls every aspect of gaming in
the Commonwealth, including the manufacture, possession, and operation of slot
machines. The Department notes that section 1102(1) of the Gaming Act provides that
the primary objective of the Gaming Act is to “protect the public through the regulation
and policing of all activities involving gaming and practices that continue to be
unlawful.” 4 Pa.C.S. §1102(1).8 Consequently, the Department asserts that the General
Assembly intended for the Gaming Act to regulate all gaming in Pennsylvania,
including all slot machines, regardless of their location or whether they are “licensed”
by the Gaming Control Board. The Department asserts that the Gaming Act regulates
both legal and illegal gambling, including POM Games, which it contends constitute
illegal gambling devices. It also avers that the General Assembly entrusted the Gaming
Control Board with the authority to establish procedures for the inspection and
certification of compliance of all slot machines, but that the POM Game has never been
inspected or certified.
               The Department argues that under the Gaming Act, a slot machine is
defined as any mechanical device that is played for consideration and, whether by
reason of skill or chance, provides anything of value. The Department argues that
because POM admits in its petition for review that the POM Game is a skill-based


       8
          Section 1102(1) of the Gaming Act provides, in full, as follows: “The primary objective of
this part to which all other objectives and purposes are secondary is to protect the public through the
regulation and policing of all activities involving gaming and practices that continue to be unlawful.”
4 Pa.C.S. §1102(1).


                                                  6
game, the game is available to play upon payment of money/consideration, and the
game provides a reward, POM’s game is, by definition, considered a slot machine
under the Gaming Act. The Department notes that in 2017 the definition of slot
machine was amended to include both games of skill and of chance. Accordingly, it
asserts that POM’s game of skill fits squarely within the definition of slot machine
under the Gaming Act. The Department alleges that POM is violating the Gaming Act
because the POM Game is not being regulated and is not subject to monitoring or
enforcement controls, and that POM’s violations have prevented the Commonwealth
from protecting the public from unregulated gaming activities, which is the primary
intent of the Gaming Act.
                The Department also argues that POM is, by definition, a manufacturer
and supplier of slot machines under the Gaming Act. Because sections 1317 and
1317.1 of the Gaming Act, 4 Pa.C.S. §§1317, 1317.1,9 require manufacturers and
suppliers of slot machines to obtain licenses and POM does not hold the required
licenses, the Department maintains that POM is violating the Gaming Act. Because it



       9
           Section 1317 of the Gaming Act provides, in relevant part, the following:

                A manufacturer that elects to contract with a supplier under section
                1317.1(d.1) (relating to manufacturer licenses) shall ensure that the
                supplier is appropriately licensed under this section. A person seeking
                to provide slot machines, table game devices or associated equipment,
                interactive gaming devices or associated equipment or multi-use
                computing devices to a slot machine licensee, an interactive gaming
                certificate holder or an interactive gaming operator within this
                Commonwealth through a contract with a licensed manufacturer shall
                apply to the board for the appropriate supplier license.

4 Pa.C.S. §1317. Section 1317.1 of the Gaming Act provides, in pertinent part, as follows: “A person
seeking to manufacture slot machines, table game devices and associated equipment or interactive
gaming devices and associated equipment for use in this Commonwealth shall apply to the board for
a manufacturer license.” 4 Pa.C.S. §1317.1.


                                                   7
alleges that there are no facts in dispute relating to its counterclaim, the Department
asserts that it is entitled to judgment as a matter of law on its counterclaim.


                                 III. POM’s Argument
             In contrast, POM argues that its game is not a regulated gaming device
under the Gaming Act because its game is not a regulated “skill slot machine,” as
defined by the statute, and the amended Gaming Act was never intended to change
existing Pennsylvania law regarding what is an illegal gambling device. (POM’s Br.
at 7.) POM attempts to distinguish “gaming” from “gambling.” POM contends that
“gaming” occurs in licensed facilities regulated by the Gaming Control Board pursuant
to the Gaming Act, whereas the Pennsylvania Crimes Code regulates alleged illegal
“gambling” devices. POM also asserts that the 2017 amendments to the Gaming Act
did not expand the scope of the Gaming Act, but continued to only regulate gaming in
licensed facilities. POM contends that several well-established principles of statutory
construction support its interpretation of the Gaming Act.
             POM maintains that the POM Game is entirely outside of the regulatory
scheme of the Gaming Act because the Gaming Act only applies to licensed games
located in regulated gaming locations, such as casinos and horse racing tracks. Thus,
POM argues that the Gaming Act does not regulate the types of places that operate the
POM Game, including taverns, bars, restaurants and convenience stores. Moreover,
POM alleges that if the POM Game is subject to the Gaming Act and, hence, illegal,
so are arcade games located at establishments such as Chuck E. Cheese or Dave &
Buster’s. In addition, POM maintains that if the Department is correct that the POM
Game is subject to the Gaming Act, then the Department has failed to join an
indispensable party to the counterclaim, i.e., the Gaming Control Board and, therefore,
the counterclaim is jurisdictionally defective.



                                            8
                                     IV. Analysis
     A. “Slot Machine,” “Manufacturer,” and “Supplier” of Slot Machines
                          Under the Gaming Act.

            We first address the definitions of “Slot machine,” “Manufacturer,” and
“Supplier” under the Gaming Act to determine whether—if the Gaming Act applies to
unlicensed slot machines—the POM Game would be considered a slot machine and
POM a manufacturer and/or supplier of slot machines. Thus, at the outset, we are
merely deciding whether, based on the factual allegations, the POM Games are slot
machines pursuant to the definitions in the Gaming Act. If the POM Games do not fit
within the definitions, our analysis ends at this stage because the Gaming Act would
not apply to the POM Game under any circumstances. On the other hand, if the POM
Game does fit within the slot machine definitions, we will next determine whether the
Gaming Act applies to unlicensed slot machines like the POM Game.
            The Department argues that, based on POM’s factual allegations, POM’s
activities vis-à-vis its game fit squarely within the definitions of “Slot Machine,”
“Manufacturer,” and “Supplier.” If the Department is correct that, based on the factual
allegations in the pleadings, POM’s activities fit within these definitions, then the
question of whether the Gaming Act applies to POM’s activities would be a pure
question of law.
            “Slot machine” is defined under the Gaming Act as follows:
            (1) The term includes:
                   (i) Any mechanical, electrical or computerized
                   contrivance, terminal, machine or other device
                   approved by the Pennsylvania Gaming Control
                   Board which, upon insertion of a coin, bill, ticket,
                   token or similar object therein or upon payment of any
                   consideration whatsoever, . . . is available to play or
                   operate, the play or operation of which, whether by



                                          9
                     reason of skill or application of the element of
                     chance or both:

                     (A) May deliver or entitle the person or persons
                     playing or operating the contrivance, terminal,
                     machine or other device to receive cash, billets,
                     tickets, tokens or electronic credits to be exchanged
                     for cash or to receive merchandise or anything of
                     value whatsoever, . . . .

                                                  ...

                     (iii) A skill slot machine, hybrid slot machine . . . .

                     (iv) A slot machine used in a multistate wide-area
                     progressive slot machine system and devices and
                     associated equipment as defined by the Pennsylvania
                     Gaming Control Board through regulations.

                     (v) A multi-use computing device which is capable of
                     simulating, either digitally or electronically, a slot
                     machine.

Section 1103 of the Gaming Act, 4 Pa.C.S. §1103 (emphasis added). Further, a “Skill
slot machine” is defined as “[a] slot machine in which the skill of the player, rather
than the element of chance is the predominant factor in affecting the outcome of the
game,” and “Hybrid slot machine” is defined as “[a] slot machine in which a
combination of the skill of the player and elements of chance affect the outcome of the
game.” Id. Therefore, if a player must primarily use skill to affect the game’s result,
it is considered a “Skill slot machine.” If the skill of the player is not the primary factor,
but outcome of the game is affected by both skill and chance, it is a “Hybrid slot
machine.”
              In its petition, POM alleges that the POM Game is a coin-operated video
machine that provides a reward of up to a combined total of 105% of the original



                                             10
amount spent to play. (Petition ¶¶13, 28.) POM also states that for the purposes of its
petition it does not dispute that its game requires consideration to play and provides a
reward. (Petition ¶44.) POM avers that the POM Game is a game of skill because the
element of skill predominates over the element of chance. (Petition ¶¶29, 47, 50.)
             Section 1103 of the Gaming Act defines “Slot machine” as any
mechanical or computerized machine, which upon payment of a coin or any
consideration provides something of value. The definition includes what are termed
“Skill slot machines,” which are defined as slot machines where the skill of the player
is the predominant factor in determining the outcome of the game. Because POM
alleges that its game requires consideration to play, provides something of value, and
is skill-based, if POM’s activities are subject to the Gaming Act, then the POM Game
fits within the definition of “Slot machine” under the Gaming Act. Similarly, since
POM alleges that players of the POM game must use skill, if the Gaming Act applies
to unlicensed games then the POM Game would fit within the definition of “Skill slot
machine” under the Act.
             “Manufacturer” is defined, in pertinent part, under section 1103 of the
Gaming Act as, “A person who manufactures, builds, rebuilds, fabricates,
assembles, produces, programs, designs or otherwise makes modifications to any
slot machine . . . . Id. (emphasis added). Under this definition, if the Gaming Act
applies to POM’s activities, POM is a “Manufacturer” of slot machines because it
alleges that it “designs . . . the essential components” of the POM Game. (Petition
¶56.)
             “Supplier” is defined, in relevant part, as follows: “A person that sells,
leases, offers or otherwise provides, distributes or services any slot machine . . . in
this Commonwealth. Id. (emphasis added). Likewise, if the Gaming Act were to apply
to POM’s activities, POM’s factual allegations would also establish POM as a
“Supplier” of slot machines. For example, POM avers that it “sells the essential

                                          11
components” of the POM Game, that it distributes software for the POM Game,
(Petition ¶¶1, 56), and admits that it does not hold a manufacturer’s license under the
Gaming Act (Reply to Counterclaim ¶30). The definition of “Supplier” includes
anyone that sells or distributes slot machines. As POM alleges it sells and distributes
the POM Game, it would also be considered a supplier of slot machines under the
Gaming Act.
               Accordingly, there is one dispositive question remaining before us, which
is a pure question of law: whether the Gaming Act applies to POM’s conduct.10 As
argued by the Department, the Gaming Act sets forth a comprehensive regulatory
regime that applies to both legal and illegal gambling, including POM’s allegedly
illegal game. To answer the question of whether the Gaming Act applies to the POM
Game, we must analyze the language of the Gaming Act to determine the overall intent
of the General Assembly in enacting the Gaming Act and its amendments.


 B. Whether, As a Matter of Law, the Gaming Act Applies to POM’s Activities.
                          1. Gaming Act Statutory Framework.
               We now turn to the crux of the matter, i.e., whether the Gaming Act
applies to the unlicensed POM Game. In order to answer this question we must first
conduct a review of the statutory framework of the Gaming Act.
               Section 1102 of the Gaming Act, titled “Legislative intent,” provides, in
part, as follows:

       10
           POM argues that there are certain material issues of fact that preclude summary relief for
the Department. In particular, POM maintains that (1) the Department makes several policy
arguments that are predicated on unsupported factual assertions and (2) the Gaming Act has
historically not been applied to similar circumstances, which necessitates discovery of pertinent
formal guidance documents and interpretive rules in the possession of the Department and the Gaming
Control Board. However, questions of policy and the potential existence of interpretive guidelines
do not present genuine issues of material fact with respect to the fundamental question of whether,
given the facts alleged by POM, the Gaming Act should be interpreted to apply to the POM Game.


                                                 12
The General Assembly recognizes the following public
policy purposes and declares that the following objectives of
the Commonwealth are to be served by this part:

(1) The primary objective of this part to which all other
objectives and purposes are secondary is to protect the public
through the regulation and policing of all activities involving
gaming and practices that continue to be unlawful.

(2) The authorization of limited gaming by the
installation and operation of slot machines as authorized
in this part is intended to enhance live horse racing,
breeding programs, entertainment and employment in
this Commonwealth.
                           ...

(4) The authorization of limited gaming is intended to
positively assist the Commonwealth’s horse racing industry,
support programs intended to foster and promote horse
breeding and improve the living and working conditions of
personnel who work and reside in and around the stable and
backside areas of racetracks.
                              ...

(8) Strictly monitored and enforced control over all
limited gaming authorized by this part shall be provided
through regulation, licensing and appropriate enforcement
actions of specified locations, persons, associations,
practices, activities, licensees, permittees, registrants and
certificate holders.
                              ...

(12) It is the intent of the General Assembly to authorize the
operation and play of slot machines, table games and
interactive gaming under a single slot machine license
issued to a slot machine licensee when a slot machine
licensee has been issued a table game operation certificate
and an interactive gaming certificate under this part.




                              13
4 Pa.C.S. §1102 (emphasis added). Therefore, based on the language of section 1102,
the intent of the Gaming Act is to protect the public from unlawful gaming activity,
enhance live horse racing, breeding programs, entertainment and employment, and to
regulate licensed slot machines when the licensee has been issued a table game
operation certificate and an interactive gaming certificate. The POM Games are not
used for any of the noted activities intended to be monitored by the Gaming Board.
             Section 1103 of the Gaming Act, the Act’s “definitions” provision, defines
a “Licensed entity,” as “[a]ny slot machine licensee, manufacturer licensee, supplier
licensee or other person licensed by the Pennsylvania Gaming Control Board under
this part,” 4 Pa.C.S. §1103 (emphasis added). “Licensed facility” is defined, in part,
as “[t]he physical land-based location at which a licensed gaming entity is authorized
to place and operate slot machines.” Id. (emphasis added). Section 1103 also
provides that a “Licensed gaming entity” or “slot machine licensee” is “[a] person that
holds a slot machine license pursuant to this part.” Id. (emphasis added). Thus far,
we see that, a licensed entity is an entity that has obtained a license from the Gaming
Control Board, and a licensed facility is a location where a licensed entity has been
authorized by the Gaming Control Board to operate slot machines. These definitions,
when applied here, stand in stark contrast to POM’s status as an unlicensed entity.
             A closer look at several of the provisions of the Gaming Act indicates the
type of slot machine activities the Act is intended to regulate. Section 1301 of the
Gaming Act provides for three distinct classifications of slot machine licenses. 4
Pa.C.S. §1301. Section 1302, titled “Category 1 slot machine license,” permits
licensed slot machines at certain “licensed racetrack facilit[ies]” that have been issued
licenses by the State Horse Racing Commission or State Harness Racing Commission
to conduct thoroughbred or harness races. 4 Pa.C.S. §1302 (emphasis added). Section
1304, titled “Category 2 slot machine license,” allows applicants, not otherwise
available to apply for Category 1 licenses, to “seek[] to locate a licensed facility in a

                                           14
city of the first class, a city of the second class or a revenue—or tourism—enhanced
location.” 4 Pa.C.S. §1304 (emphasis added).11 A “licensed facility,” includes any
“area of a licensed racetrack,” “board-approved interim facility or temporary facility,”
“area of a hotel which the [Board] determines is suitable to conduct table games,” or
“area of a licensed facility where casino simulcasting is conducted, as approved” by
the Board. Section 1103 of the Gaming Act, 4 Pa.C.S. §1103 (emphasis added).
Section 1305, titled “Category 3 slot machine license,” allows applicants that have not
applied for or been approved or issued a Category 1 or 2 license to obtain a Category
3 license for a “licensed facility in a well-established resort hotel having no fewer
than 275 guest rooms under common ownership and having substantial year-round
recreational guest amenities.” 4 Pa.C.S. §1305 (emphasis added). Id.12, 13 The Gaming
Act permits, with certain exceptions, no more than seven Category 1 licensed facilities,
five Category 2 licensed facilities, and two Category 3 facilities. Section 1307 of the


       11
          The Gaming Act permits Category 1 and 2 licensees to operate up to 3,000 slot machines
at any one licensed facility and, under certain circumstances, apply to operate an additional 2,000 slot
machines at a licensed facility; such licensees, however, are required to operate and make available
to play a minimum of 1,500 slot machines at a licensed facility. Section 1210 of the Gaming Act, 4
Pa.C.S. §1210. Successful Category 1 and Category 2 license applicants are required to pay a one-
time slot machine license fee in the amount of $50,000,000. Section 1209 of the Gaming Act, 4
Pa.C.S. §1209.

       12
          A maximum of 500 slot machines are permitted at a Category 3 licensed facility, unless
the licensee also holds a table game operation certificate, which entitles the licensee to operate up to
600 slot machines. Section 1305 of the Gaming Act, 4 Pa.C.S. §1305. Under certain circumstances,
Category 3 licensees may obtain approval for an additional 250 slot machines. Id. Successful
applicants must pay a one-time fee of $5,000,000, and an additional fee of $2,500,000 if additional
slot machines are approved. Id.

       13
           In 2017, the General Assembly amended the Gaming Act to permit current slot machine
licensees to submit bids for so-called “Category 4 slot machine license[s].” Section 1305.1 of the Act
of October 30, 2017, P.L. 419, 4 Pa.C.S. §1305.1. Only ten of these licenses are permitted and they
may not be placed within 25 linear miles of the winning bidder’s preexisting licensed facility. Id.



                                                  15
Gaming Act, 4 Pa.C.S. §1307. Clearly, the above enumerated sections indicate that the
Gaming Act was intended to authorize and regulate large-scale slot machine operations
involving hundreds or thousands of slot machines, and there is no suggestion that the
Act was ever intended to apply to devices in taverns, and/or social clubs, such as the
game in question.
             Further, section 1202(a)(1) of the Gaming Act states that the Gaming
Control Board “shall have general and sole regulatory authority over the conduct of
gaming and related activities as described in this part” and that the Gaming Control
Board “shall ensure the integrity of the acquisition and operation of slot machines . . .
and shall have sole authority over every aspect of the authorization, operation, and play
of slot machines.” 4 Pa.C.S. §1202(a)(1). “Conduct of gaming” is defined in the
Gaming Act as “[t]he licensed placement, operation and play of slot machines . . .
under this part, as authorized and approved by the Pennsylvania Gaming Control
Board.” 4 Pa.C.S. §1103 (emphasis added). The Gaming Control Board further has
the specific power and duty “[a]t its discretion, to issue, approve, renew, revoke,
suspend, condition or deny issuance or renewal of slot machine licenses.” Section
1202(b)(12) of the Gaming Act, 4 Pa.C.S. §1202(b)(12). While these sections state
that the Gaming Control Board has general and regulatory authority over slot machines,
such authority must be viewed through the lens of the limiting clause stating that the
Board has authority over the “conduct of gaming,” as described in this part and which
is defined as the licensed placement and operation of slot machines as authorized and
approved by the Board.
             The Gaming Control Board is also given the power to, inter alia,
             (1) Deny, deny the renewal, revoke, condition or suspend any
             license, permit, certificate, registration or other authorization
             provided for in this part . . .
                                             ...



                                            16
             (3) Prescribe and require periodic financial reporting and
             internal control requirements for all licensed entities.
                                          ...

             (9) Establish procedures for the inspection and certification
             of compliance of each slot machine . . . prior to being placed
             into use by a slot machine licensee. . . .
                                          ...

             (11) Require each slot machine license applicant to
             provide detailed site plans of its proposed licensed facility
             which shall be reviewed and approved by the board for the
             purpose of determining the adequacy of the proposed
             security and surveillance measures inside and outside the
             facility. . . .
                                          ...

             (21.1) Authorize, at its discretion, a slot machine licensee to
             place slot machines that are used in a multistate wide-area
             progressive slot machine system, skill slot machines or
             hybrid slot machines and make them available for play at
             licensed facilities.

             (21.2) Adopt and promulgate regulations to govern the
             operation and placement of skill slot machines and hybrid
             slot machines by slot machine licensees at licensed facilities
             in the same manner as provided in section 13B03 (relating to
             regulations).

Section 1207 of the Gaming Act, 4 Pa.C.S. §1207 (emphasis added). As already noted,
the license applicants for slot machines under the Gaming Act are those that are
operating or intend to operate licensed racetrack facilities, large hotels and resort hotels
with casinos and section 1207 further underscores that the Board’s authority mainly
applies to these licensed slot machines, rather than unlicensed or otherwise illegal
devices.




                                            17
               The Gaming Act also establishes within the Gaming Control Board a
“Bureau of Investigations and Enforcement” (Bureau), which is given the power to,
inter alia, “[i]nvestigate and review all applicants and applications for a license,
permit or registration” and “[i]nvestigate licensees, permittees, registrants and
other persons regulated by the board for noncriminal violations of this part.”
Section 1517(a.1)(2)-(3) of the Gaming Act, 4 Pa.C.S. §1517(a.1)(2)-(3) (emphasis
added). The Gaming Act further provides that the Bureau has the power to “[i]nspect
and examine licensed entities as provided in subsection (e).” Section 1517(a.1)(5) of
the Gaming Act, 4 Pa.C.S. §1517(a.1)(5) (emphasis added). Section 1518(a)(3), titled
“Prohibited acts; penalties,” makes it a criminal offense for “any licensed entity. . . or
any other person to permit a slot machine to be operated, transported, repaired or
opened on the premises of a licensed facility by a person other than a person licensed
or permitted by the [Board] pursuant to this part.” 4 Pa.C.S. §1518(a)(3) (emphasis
added).14 Further, section 1518(a)(4) makes it a criminal offense “for any licensed
entity or other person to manufacture, supply or place slot machines into play or display
slot machines on the premises of a licensed facility without the authority” of the



       14
           Compare Section 1518(a)(3) of the Gaming Act, 4 Pa.C.S. §1518(a)(3), with section 3501
of the Gaming Act, 4 Pa.C.S. §3501 (titled “General Prohibition,” and providing that “[n]o person
may offer or otherwise make available for play in this Commonwealth a video gaming terminal
unless the person is licensed under this part” (emphasis added)), and section 13C04 of the Gaming
Act, 4 Pa.C.S. §13C04 (titled “Unauthorized sports wagering,” and making it a criminal offense “for
any person to operate, conduct, offer or expose sports wagering for play or to accept a bet or wager
associated with sports wagering from any person physically located in this Commonwealth which at
the time of play that is not within the scope of a valid sports wagering certificate issued by the
[Gaming Control Board] . . . .”), and section 13C71 of the Gaming Act, 4 Pa.C.S. §13C71 (titled
“Criminal activity,” and providing that “Sports wagering conducted by a sports wagering certificate
holder in accordance with this chapter shall not constitute a criminal activity under 18 Pa.C.S. §5514
(relating to pool selling and bookmaking).”).




                                                 18
Board. 4 Pa.C.S. §1518(a)(4) (emphasis added).15 These provisions demonstrate that
although the Bureau has the authority to investigate and inspect licensees, permittees,
and licensed entities it does not have the authority to investigate and inspect unlicensed
entities. More importantly, however, is the fact that although the Act makes it unlawful
to place slot machines on the premises of a licensed facility without the authority of
the Gaming Control Board, it does not make it unlawful to place a slot machine in an
unlicensed location.
              The Department’s position is that the above statutory framework
authorizes it to regulate both legal and illegal gambling. But POM argues that the
Department has no such authority as the Gaming Act only repeals any provisions in the
Crimes Code that are inconsistent with it. See section 1903(a)(2) of the Gaming Act,
4 Pa.C.S. §1903(a)(2) (providing that “[t]he provisions of 18 Pa.C.S. §5513(a) are
repealed insofar as they are inconsistent with this part”). The Crimes Code, under
section 5513(a), titled “Gambling devices, gambling, etc.,” states that a person is guilty
of a first degree misdemeanor if he does any of the following:
              (1) intentionally or knowingly makes, assembles, sets up,
              maintains, sells, lends, leases, gives away, or offers for sale,
              loan, lease or gift, any punch board, drawing card, slot
              machine or any device to be used for gambling purposes,
              except playing cards;
              (2) allows persons to collect and assemble for the purpose of
              unlawful gambling at any place under his control;
              (3) solicits or invites any person to visit any unlawful
              gambling place for the purpose of gambling; or
              (4) being the owner, tenant, lessee or occupant of any
              premises, knowingly permits or suffers the same, or any part
              thereof, to be used for the purpose of unlawful gambling.


       15
           Compare Section 1518(a)(4) of the Gaming Act, 4 Pa.C.S. §1518(a)(4), with section
3508(a) of the Gaming Act, 4 Pa.C.S. §3508(a) (“A person seeking to manufacture video gaming
terminals, redemption terminals and associated equipment for use in this Commonwealth must apply
to the [Board] for a manufacturer license.”).


                                              19
18 Pa.C.S. §5513(a). Moreover, the Pennsylvania State Police, Bureau of Liquor
Control Enforcement, when investigating whether “there are reasonable grounds to
believe liquor, alcohol or malt or brewed beverages are being sold on premises not
licensed,” has the power to arrest any person in violation of section 5513 of the Crimes
Code. Section 211 of the Liquor Code, Act of April 12, 1951, P.L. 90, as amended, 47
P.S. §2-211. Thus, the Crimes Code defines what constitutes illegal gambling, and the
Liquor Code gives the Pennsylvania State Police primary enforcement duties with
respect to illegal gambling occurring at premises where unlicensed liquor sales are also
taking place.


  2. Whether the Gaming Act was Intended to Regulate All Unlicensed and/ or
   Illegal Slot Machines and Other Gambling Devices in the Commonwealth.

                In light of the above statutory framework, we are faced with the question
of whether the General Assembly intended that the regulation of all illegal slot
machines and other gambling devices in the Commonwealth is within the purview of
the Gaming Act. In other words, we must decide whether the General Assembly
intended for the Gaming Act to comprehensively regulate all gambling in the
Commonwealth and, thus, apply to both legal and illegal gambling.
                When interpreting the Gaming Act our paramount objective must be to
ascertain and effectuate the intention of the General Assembly. See Section 1921 of
the Statutory Construction Act of 1972 (Statutory Construction Act), 1 Pa.C.S.
§1921(a) (“The object of all interpretation and construction of statutes is to ascertain
and effectuate the intention of the General Assembly.”). Moreover, “[e]very statute
must be construed, if possible, to give effect to all its provisions.” Id. Thus, when
construing a statute, a court “must attempt to give meaning to every word in a statute,
as we cannot assume that the legislature intended any words to be mere surplusage.”
City of Philadelphia Fire Department v. Workers’ Compensation Appeal Board

                                            20
(Sladek), 195 A.3d 197, 207 (Pa. 2018). Additionally, “[i]n construing and giving
effect to the text, ‘we should not interpret statutory words in isolation, but must read
them with reference to the context in which they appear.’” A.S. v. Pennsylvania State
Police, 143 A.3d 896, 906 (Pa. 2016) (quoting Roethlein v. Portnoff Law Associates,
Ltd., 81 A.3d 816, 822 (Pa. 2003)).
             For the following reasons, however, we conclude that the Gaming Act
does not apply to unlicensed and/or illegal slot machines. First, the Gaming Act does
not give the Gaming Control Board the jurisdiction or authority it now claims. As
indicated by sections 1301-1302 and 1304-1305 of the Gaming Act, 4 Pa.C.S. §§1301-
1302, 1304-1305, the Gaming Act was intended to license slot machine operations at
racetracks, casinos, hotels, and established resort hotels. Thus, its intent was to provide
licenses to large, individual slot machine operations that raise millions of dollars in
revenue. The POM Games are not located at any of these types of facilities and there
is absolutely no suggestion in these provisions of the Gaming Act, or any other
provisions of the Act, that the Gaming Act was intended to apply to the facilities where
the POM Games are located, e.g., taverns and social clubs, or that the Gaming Act
regulates the placement of slot machines at such facilities.
             Moreover, the Gaming Act specifically regulates licensed slot machines
in licensed facilities. In particular, section 1103 of the Gaming Act defines slot
machines as devices that are approved by the Gaming Control Board. 4 Pa.C.S. §1103.
Section 1103 also defines licensed entities as persons licensed by the Gaming Control
Board under the Gaming Act and gaming facilities as the locations at which licensed
gaming entities are authorized to place and operate slot machines. Id. The
definitional provisions of the Gaming Act clearly demonstrate that the General
Assembly intended for the Gaming Act to regulate slot machines that are licensed and
approved by the Gaming Control Board, not those that are illegal or unlicensed. The
Department argues that the POM Games are illegal; however, even if we were to

                                            21
assume arguendo they are illegal and thus in violation of the Crimes Code, there is
nothing in the Gaming Act to suggest the General Assembly intended for the Gaming
Control Board to also have the authority to regulate gambling devices that are unlawful
pursuant to the Crimes Code.
             Further, while section 1202(a)(1) of the Gaming Act, 4 Pa.C.S.
§1202(a)(1), provides that the Gaming Control Board has sole authority over every
aspect of the authorization and operation of slot machines, the preceding clause in that
provision states that the Gaming Control Board only has general and sole regulatory
authority over the conduct of gaming, which is defined in section 1103, as the
“licensed placement” and “operation” of slot machines, “under this part, as
authorized and approved by the . . . Gaming Control Board,” 4 Pa.C.S. §1103
(emphasis added). As it is a basic principle of statutory construction that a particular
provision controls the general, see Section 1933 of the Statutory Construction Act, 1
Pa.C.S. §1933, under section 1202 of the Gaming Act the Gaming Control Board only
has regulatory authority with respect to the licensed placement of slot machines as
authorized under the Act and, thus, does not have regulatory authority over all slot
machines in the Commonwealth.
             The legislative intent outlined in the Gaming Act also demonstrates that
the General Assembly only intended the Gaming Act to regulate legal and licensed
gaming. Of particular importance, section 1102(8) provides that one of the objectives
of the Gaming Act is to provide strict monitoring “and enforced control over all
limited gaming authorized” by the Gaming Act. 4 Pa.C.S. §1102(8) (emphasis
added). Section 1102(8) does not state that it is the General Assembly’s intention to
provide strict monitoring and enforced control over all gambling in the
Commonwealth, whether legal or illegal, but merely that the General Assembly
intended to strictly control the limited gaming authorized by the Gaming Act.
             The conclusion that the Gaming Act only regulates licensed slot machines

                                          22
is further bolstered by section 1517(a.1)(5) of the Gaming Act, which gives the Bureau
the power to inspect and examine “licensed entities,” 4 Pa.C.S. §1517(a.1)(5)
(emphasis added), and section 1517(a.1)(3), 4 Pa.C.S. § 1517(a.1)(3), which gives the
Bureau the authority to investigate license applicants, licensees, and permittees. If
the General Assembly had intended for the Gaming Act to regulate illegal gambling,
in addition to licensed, legal gaming, the General Assembly would likely have given
the Bureau the power to inspect, examine, and investigate unlicensed entities, such as
taverns, bars, restaurants and convenience stores, where the POM Games are present.
However, the General Assembly did not do so. Courts cannot assume that an agency
has been bestowed additional powers that are not present in or inferable from statutory
language.
             Section 1518 of the Gaming Act also provides strong evidence that the
General Assembly did not intend for the Gaming Act to regulate unlicensed/illegal slot
machines. Section 1518, 4 Pa.C.S. §1518, makes it unlawful for any person to permit
a slot machine to be opened on the premises of a licensed facility unless licensed by
the Board, and makes it illegal to manufacture, supply, or place slot machines into play
at a licensed facility without the authority of the Gaming Control Board. However,
neither section 1518 nor any other provision in the Gaming Act makes it unlawful for
any person to manufacture, supply, or place slot machines at unlicensed facilities or
generally unlawful to display or operate slot machines when not authorized by the
Gaming Control Board. In contrast, section 3501 of the Gaming Act, 4 Pa.C.S. §3501,
makes it unlawful for any person to make available for play video gaming terminals
unless that person is licensed by the Gaming Control Board, section 3508, 4 Pa.C.S.
§3508, requires a person seeking to manufacture video gaming terminals to apply for
a license with the Board, and section 13C71, 4 Pa.C.S. §13C71, states that sports
wagering conducted by an entity that holds a sports wagering certificate does not
constitute criminal activity. Accordingly, whereas the provisions of the Gaming Act

                                          23
dealing with video gaming terminals and sports wagering indicate that the General
Assembly intended for the Board to have exclusive regulatory authority over such
activities, section 1518 indicates the opposite with respect to slot machines.
             Moreover, the Gaming Act bestows the Gaming Control Board with the
power to, inter alia, deny or suspend slot machine licenses; establish procedures and
financial reporting requirements for slot machine licensees; and adopt and promulgate
regulations to govern the operation and placement of slot machines by slot machine
licensees at licensed facilities. Section 1207 of the Gaming Act, 4 Pa.C.S. §1207.
There is no indication in section 1207 that the Gaming Control Board was given
comprehensive authority over all illegal gambling activities in the Commonwealth, nor
can we create such authority. Therefore, even if the POM Games were considered
illegal gambling devices, illegal devices have been historically regulated by the Crimes
Code and the Gaming Act does not provide any authority for regulating such devices.
             Due to the language in the Gaming Act discussing the regulation of
licensed slot machines and facilities, we simply cannot glean any intention by the
General Assembly for the Gaming Act to regulate all unlicensed and illegal slot
machines in the Commonwealth. Moreover, the various references to racetracks,
hotels, and casinos in the Gaming Act indicate that it only regulates slot machines at
these types of licensed facilities/locations, and not the locations at issue, such as
taverns, social clubs, and restaurants. In addition, were we to accept the Department’s
argument that the Gaming Act applies to unlicensed slot machines, it would render the
multiple references in the Gaming Act to licensed slot machines, approved slot
machines, licensed entities, and licensed facilities mere surplusage, which is not
permissible under basic statutory construction principles.          See, e.g., City of
Philadelphia Fire Department, 195 A.3d at 207 (holding that pursuant to section
1921(a) of the Statutory Construction Act of 1972, 1 Pa.C.S. §1921(a), when
“construing a statute, the courts must attempt to give meaning to every word in a

                                           24
statute, as we cannot assume that the legislature intended any words to be mere
surplusage”). Accordingly, based on the overall framework and context of the Gaming
Act, we hold that it only applies to licensed slot machines in licensed entities/facilities
and does not apply to unlicensed and illegal devices.
               Our conclusion that the Gaming Act does not apply to the unlicensed POM
Game is further bolstered by comments made during the 2004 Senate floor debate for
the Gaming Act.16 During the debate, Senator Vincent Fumo made the following
prepared statement:
               [A]t no time has this bill’s original purpose changed. This
               bill was originally introduced to provide for a manner of
               regulating the Pennsylvania horseracing industry. This
               purpose has not changed. The amendment we offered
               furthers the regulation of the Pennsylvania horseracing
               industry and funds many of the horse development functions
               with a direct subsidy from the legalization of gaming
               operations throughout the Commonwealth. The original
               purpose has never changed. . . . [T]his bill embraces only one
               subject as expressed in its drafting as an amendment to Title
               4 of the Pennsylvania Consolidated Statutes, in this case, the
               subject of amusements or more specifically, Pennsylvania
               horseracing. A new chapter to Title 4 has been added,
               entitled, the Pennsylvania Racehorse Development and
               Gaming Act, of which slot machine operations are the
               revenue engine through which Pennsylvania may enhance
               horseracing opportunities. Simply stated, though the media
               simplification of this issue is slot machines, the public policy


       16
         The Statutory Construction Act specifically authorizes consideration of legislative history
when construction of a statute, beyond its plain language, is required. See 1 Pa.C.S. §1921(c)(7).
Although lawmakers’ statements during debate are generally not dispositive of legislative intent, they
may properly be considered as part of the contemporaneous legislative history. Arneson v. Wolf, 117
A.3d 374, 384 n.10 (Pa. Cmwlth.), aff’d, 124 A.3d 1225 (Pa. 2015); see also Board of Revision of
Taxes v. City of Philadelphia, 4 A.3d 610, 624 n.10 (Pa. 2010) (noting that although legislators’
statements during floor debate are not dispositive, they can be instructive to our analysis and
persuasive evidence of the General Assembly’s intent).


                                                 25
             purpose that carries throughout every provision of this Act is
             the development of the horseracing industry.

Legislative Journal—Senate, 188th Sess., July 1, 2004, at 1992. Thus, the legislative
history demonstrates that when the Gaming Act was first enacted, its intent was to
further regulate the horse racing industry and support the industry by providing it
revenue from slot machines. The legislative history does not demonstrate that the
General Assembly intended for the Gaming Act to regulate all unlicensed and/or illegal
slot machines then existing in the Commonwealth.
             Additionally, during the same floor debate, Senator Robert Tomlinson
stated that although it would take several years before all of the racetrack facilities were
up and running, the projected revenue from those facilities was $2.4 billion to $2.9
billion. Id. at 1954. Senator Fumo also explained that the bill would “generate an
economic development fund that [would] yield $2 billion in money for projects
throughout the State” and that in Philadelphia, alone, it was projected that as much as
$200 million to $300 million would be spent on each slot machine operation. Id. at
1990-1991. He noted that under the bill, Pennsylvania would be the first state to charge
a $50 million fee for a gambling license. Id. at 1991. Senator Fumo also stated that
although gambling is a problem, “We already have gambling. We have gambling at
the very racetracks we are trying to save. We have gambling with the Pennsylvania
Lottery, and if you have not looked in your local bar, go take a look at the illegal
machines that are in there.” Id. Senator Fumo further stated that, “As far as our
horsemen are concerned, they do need help.” Id. Thus, according to the legislative
history, the Gaming Act was meant to legalize slot machines at large-scale facilities in
order to aid the horse racing industry and there is no indication that the Gaming Act
was intended to apply to or regulate illegal machines already existing at bars and
taverns.



                                            26
              This conclusion is further corroborated by remarks made during the floor
debate for the 2017 amendments to the Gaming Act. Specifically, during the floor
debate, the following exchange occurred with Representative Jason Ortitay, the prime
sponsor of the 2017 amendments:
              Mr. STURLA: Mr. Speaker, will the prime sponsor of the
              bill rise for brief interrogation?
              The SPEAKER. Representative Ortitay. He will stand for
              interrogation. He is glad to do so.
              Mr. STURLA. Thank you, Mr. Speaker. Mr. Speaker, the
              previous speaker said that he believes that the language in
              this bill will make illegal all games of skill in the State of
              Pennsylvania that currently exist, all the ones that exist
              currently at truckstops and convenience stores and social
              clubs and taverns throughout the State of Pennsylvania.
              Would you agree with that assessment?
              Mr. ORTITAY. I do not believe so, Mr. Speaker.

Legislative Journal—House, 201st Sess., October 25, 2017, at 1174 (emphasis added).
              Therefore, based on both the plain language of the Gaming Act, as well as
its legislative history, we conclude that unlicensed slot machines and/or slot machines
that are not approved by the Gaming Control Board, such as the POM Game, are not
subject to the Gaming Act.17 Consequently, we hold that even if the POM Game were
considered an illegal gambling device, the Gaming Act does not give the Gaming
Control Board the power to regulate illegal gambling devices.




       17
          Of course, we do not answer the separate question of whether the POM Game qualifies as
an illegal gambling device under section 5513 of the Crimes Code, which both parties appear to
acknowledge presents a question of fact that requires factual discovery to resolve.


                                              27
    3. Whether the Gaming Act Supersedes the Crimes Code’s Regulation of
                       Unlicensed Gambling Devices.

             Our conclusion is enhanced by an analysis of whether the General
Assembly intended the Gaming Act to supplant the Crimes Code’s regulation of
unlicensed slot machines and illegal gambling devices. The Department contends that
“[t]he Gaming Act sets forth a comprehensive regulatory structure that controls and
provides oversight for every aspect of gaming in the Commonwealth.” (Department’s
Br. at 9.) It argues that the General Assembly intended the Gaming Act to regulate all
gaming in the Commonwealth and that, regardless of the Crimes Code, the POM Game
is a slot machine pursuant to the Gaming Act. Conversely, POM maintains that there
is a strong presumption that a statute does not impliedly repeal another statute and,
therefore, that the Gaming Act did not displace section 5513 of the Crimes Code, as it
pertains to gambling devices. We agree with POM.
             Under section 1971 of the Statutory Construction Act of 1972, when a
statute “purports to be a revision of all statutes upon a particular subject, [] sets up a
general or exclusive system covering the entire subject matter of a former statute and
is intended as a substitute for such former statute,” or “purports to establish a uniform
and mandatory system covering a class of subjects,” the statute will be construed to
supply and to repeal any preexisting local or special statutes on the same class of
subjects. 1 Pa.C.S. §1971. However, “in all other cases, a later statute shall not be
construed to supply or repeal an earlier statute unless the two statutes are
irreconcilable.” Id.
             Thus, “[w]hen a statute sets up a general or exclusive system covering the
entire subject matter of a former statute and is intended as a substitute for such former
statutes upon the same subject, the former statute is impliedly repealed.” Licensed
Beverage Association of Philadelphia v. Board of Education of School District of
Philadelphia, 669 A.2d 447, 450 (Pa. Cmwlth. 1995), abrogated on different grounds

                                           28
by Buffalo Township v. Jones, 813 A.2d 659 (Pa. 2002). Yet, “there is a very strong
presumption that a statute does not impliedly repeal another statute.” Borough of
Emmaus v. Pennsylvania Labor Relations Board, 156 A.3d 384, 398 n.9 (Pa. Cmwlth.
2017); see also In re Delinquent Tax Sale, 477 A.2d 603, 605 (Pa. Cmwlth. 1984)
(noting that “implied repeals are not favored by the law”); City of Pittsburgh v.
Pennsylvania Public Utility Commission, 284 A.2d 808, 811 (Pa. Cmwlth. 1971)
(concluding “there is a presumption against implied repeal”). “The question of whether
a statute has been impliedly repealed by a later statute is exclusively a question of
legislative intent.” HSP Gaming, L.P. v. City of Philadelphia, 954 A.2d 1156, 1175
(Pa. 2008). Because repeals by implication are not favored, they “will not be implied
unless there be an irreconcilable conflict between statutes embracing the same subject
matter.” Id. Moreover, since implied repeals are not favored, “legislative intent to
repeal a statute by enacting another must be clearly shown.” Id.
             Here, section 5513(a) of the Crimes Code makes it illegal to “intentionally
or knowingly make[], assemble[], set[] up, maintain[], sell[], lease[], give[] away, or
offer[] for sale, loan, lease or gift any . . . slot machine or any device to be used for
gambling purposes.” 18 Pa.C.S. §5513(a). Further, section 211 of the Liquor Code,
47 P.S. §2-211, gives the Pennsylvania State Police, Bureau of Liquor Control
Enforcement, the power and duty to enforce section 5513 of the Crimes Code in the
course of investigating Liquor Code violations. Additionally, section 1903(a)(2) of the
Gaming Act, 4 Pa.C.S. §1903(a)(2), mandates that provisions of section 5513(a) of the
Crimes Code are only repealed to the extent they are inconsistent with the Gaming Act.
             The Department essentially argues that the Gaming Act establishes a
uniform system for all gambling in the Commonwealth, regardless of whether the
gambling is legal or illegal.     Under this interpretation, the Gaming Act would
effectively supersede and displace section 5513(a)’s prohibition of illegal gambling.
In effect, illegal gambling would be governed by the Gaming Act instead of the Crimes

                                           29
Code, as has historically occurred. This reading of the Gaming Act would also
significantly curtail the Bureau of Liquor Control’s enforcement activities with respect
to illegal gambling, because many such activities would be entrusted to the Gaming
Control Board.
             However, there is nothing in the Gaming Act that suggests that it
purported to revise all statutes governing illegal gambling, set up a general or exclusive
system covering the entire subject matter of gambling, or establish a uniform and
mandatory system encompassing all gambling. See 1 Pa.C.S. §1971. The Gaming Act
does not demonstrate that the General Assembly intended to repeal section 5513 of the
Crimes Code, to the extent it continued to regulate illegal gambling. Given the strong
presumption against implied repeals of statutes and the lack of an irreconcilable
conflict between the Gaming Act’s regulation of licensed slot machines and the Crimes
Code’s regulation of illegal slot machines, we decline to conclude that the Gaming Act
impliedly repealed the Crimes Code’s regulation of illegal gambling devices and slot
machines. Therefore, pursuant to our rules of statutory construction we hold that
section 5513 of the Crimes Code, rather than any relevant provision of the Gaming Act,
remains the preeminent statute governing illegal and unlicensed slot machines in the
Commonwealth.


                                     V. Conclusion
             Because the plain language of the Gaming Act indicates that the General
Assembly did not intend for the Gaming Act to regulate unlicensed slot machines
which fall outside the ambit of the licensed facilities clearly delineated by the Gaming
Act, and/or supplant the Crimes Code’s regulation of the same, we conclude that the




                                           30
POM Game is not subject to the Gaming Act.18 We therefore deny the Department’s
application for summary relief in the nature of a motion for a judgment on the
pleadings.19


                                                   ________________________________
                                                   PATRICIA A. McCULLOUGH, Judge


Judge Cohn Jubelirer dissents.
Judge Brobson did not participate in this decision.
Judge Covey concurs in the result only.



       18
          Because we hold that the Gaming Act is inapplicable to the POM Game, we concomitantly
conclude that the Department did not fail to join the Gaming Control Board as an indispensable party
to the counterclaim, as argued by POM. “A party is generally regarded to be indispensable when his
or her rights are so connected with the claims of the litigants that no decree can be made without
impairing those rights.” HYK Construction Company, Inc., v. Smithfield Township, 8 A.3d 1009,
1015 (Pa. Cmwlth. 2010) (internal quotation marks omitted). The relevant analysis of whether a party
is indispensable requires consideration of the following factors: (1) whether “absent parties have a
right or interest related to the claim”; (2) “[i]f so, what is the nature of that right or interest”; (3)
whether that right or interest is “essential to the merits of the issue”; and (4) whether justice can “be
afforded without violating the due process rights of absent parties.” Rachel Carson Trails
Conservancy, Inc. v. Department of Conservation and Natural Resources, 201 A.3d 273, 279 (Pa.
Cmwlth. 2018). Moreover, regarding cases involving the Commonwealth, “[a] Commonwealth party
may be declared an indispensable party when meaningful relief cannot conceivably be afforded
without the Commonwealth party’s direct involvement in the action.” Id. at 280.
        Here, because the POM Game does not fall under the purview of the Gaming Act, the Gaming
Control Board has no regulatory authority regarding the POM Game. Thus, the Gaming Control
Board does not have a right or interest related to the counterclaim and meaningful relief can be
afforded without its involvement. It is also notable that the Gaming Control Board is aware of this
matter, has not sought to intervene, and takes the position that unlicensed “skill games” are not subject
to the Gaming Control Board’s regulation. See Department’s Reply Br. at 17; Video, Pennsylvania
House Appropriations Committee Budget Hearing, FY 2019-20, (February 27, 2019), https://s3.us-
east-2.amazonaws.com/pagopvideo/106913203.mp4 (last visited October 15, 2019).

       19
          Our denial of the Department’s application, however, does not decide the separate question
raised in POM’s claim, i.e., whether the POM Game is an illegal gambling device under the Crimes
Code, which both parties appear to acknowledge requires discovery in order to resolve.


                                                  31
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA


POM of Pennsylvania, LLC,                 :
                Petitioner                :
                                          :    No. 418 M.D. 2018
             v.                           :
                                          :
Commonwealth of Pennsylvania,             :
Department of Revenue, and City           :
of Philadelphia,                          :
                 Respondents              :


                                       ORDER


             AND NOW, this 20th day of November, 2019, the Commonwealth of
Pennsylvania, Department of Revenue’s (Department) application for summary
relief in the nature of a motion for partial judgment on the pleadings, with respect to
the Department’s counterclaim, is denied.



                                              ________________________________
                                              PATRICIA A. McCULLOUGH, Judge